DETAILED ACTION
	This Office action is in response to Applicant’s reply filed on February 1, 2022. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170216949 A1 (Ohishi et al.) in view of WO 2019109138 (Tang).
Regarding Claim 9, Ohishi et al. discloses (Para. [0059]- [0065], [0068]-[0070]; Figs. 1-11, 14-15) a method of producing a bushing (13) for a track assembly (2), comprising: forming a tubular bushing substrate (base 134, 64) with an outer surface; forming at least one member (overlay 132, 63) separate from the tubular bushing (the hard particles 91 and beads 62 of the overlay are formed as they leave the nozzle 80 and are formed separately from the bushing; Para.[0078]-[0083], [0085]-[0091]); and fixing the at least one member to the outer surface (overlay 132, 63) of the tubular bushing substrate. The overlay may contain particles of cemented carbide (Para. [0070]).
Ohishi et al. does not disclose the member is white iron.
However, Tang teaches (P. 1 line 26- P. 2 line 11, P. 2 lines 23-30) a casting or facing of white iron for equipment that is exposed to severe abrasion, impact, erosion, and corrosion wear.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of the overlay disclosed by Ohishi et al. with white iron, as taught by Tang, in order to improve the wear resistance of the bushing.
Regarding Claim 12, Ohishi et al. and Tang disclose the method of claim 9, as discussed above. Ohishi et al. further discloses (Para. [0059]- [0065], [0068]-[0070], [0078]-[0083], [0085]-[0091]; Figs. 1-11, 14-15) the at least one member (overlay 132, 63) extends over a central portion of the tubular bushing substrate (base 134, 64), and the at least one member extends less than an entirety of the longitudinal length of the tubular bushing substrate (Para. [0086]- [0088)).
Regarding Claim 14, Ohishi et al. and Tang disclose the method of claim 9, as discussed above. Ohishi et al. further teaches the at least one member (overlay 63) may extend less than a full circumference of the bushing (Para. [0086]- [0087]).
Claims 1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al. in view of Tang, US Patent 6,414,258 (Amano), and US 20070154738 A1 (Ganguly et al.).
Regarding Claim 1, Ohishi et al. discloses Ohishi et al. discloses (Para. [0059]- [0065], [0068]-[0070], [0078]-[0083], [0085]-[0091; Figs. 1-11, 14-15) a bushing (13) for a track assembly (2), comprising: a tubular bushing substrate (base 134, 64) having a longitudinal length and an outer surface (covered by overlay 132 to form outer surface 131); and at least one member (overlay 132, 63) fixed to the outer surface of the tubular bushing substrate. The overlay may contain particles of cemented carbide (Para. [0070]).
Ohishi et al. does not disclose the member is white iron.
However, Tang teaches (P. 1 line 26- P. 2 line 11, P. 2 lines 23-30) a casting or facing of white iron for equipment that is exposed to severe abrasion, impact, erosion, and corrosion wear.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of the overlay disclosed by Ohishi et al. with white iron, as taught by Tang, in order to improve the wear resistance of the bushing.
Ohishi et al. and Tang do not disclose the at least one white iron member is at least one arc segment.
However, Amano teaches (Col. 15 line 36-Col. 16 line 2, Col. 19 line 60-Col. 20 line 6; Figs. 4a-4c) an arc-shaped overlay (13’) applied to substantially half of the outer peripheral surface of bushing (3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the overlay disclosed by Ohishi et al., as modified by Tang, to be at least one arc segment, as taught by Amano, in order to prevent deformation of the base material or cracking.
Ohishi et al., Tang, and Amano do not disclose the arc segment is brazed to the outer surface of the bushing substrate.
However, Ganguly et al. teaches (Para. [0003], [0024]-[0031]; Figs. 1-5) an abrasion resistant coating applied to a substrate by weld overlay or brazing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the weld overlay method disclosed by Ohishi et al., as modified by Tang and Amano, with brazing, such as taught by Ganguly et al., as an equivalent alternative method to form a strong bond between the bushing and overlay.
Regarding Claim 2, Ohishi et al., Tang, Amano, and Ganguly et al. disclose the bushing of claim 1, as discussed above. Ohishi et al. further discloses (Para. [0059]- [0065], [0068]-[0070]; Figs. 1-11, 14-15) the at least one member (overlay 132) extends over a central portion of the tubular bushing substrate (base 134), and the at least one member extends less than an entirety of the longitudinal length of the tubular bushing substrate (Para. [0086]- [0088)).
Regarding Claim 4, Ohishi et al., Tang, Amano, and Ganguly et al. disclose the bushing of claim 1, as discussed above. Ohishi et al. further discloses (Para. [0086]-[0091]; Figs. 1-11, 14-15) at least one segment (beads 62 of overlay 63) is fixed to the substrate (base 64) and to another segment (beads 62 of overlay 63).
Regarding Claim 5, Ohishi et al., Tang, Amano, and Ganguly et al. disclose the bushing of claim 1, as discussed above. Ohishi et al. further discloses (Para. [0086]-[0091]; Figs. 1-11, 14-15) the segment is a first segment (bead 62 of overlay 63) that abuts a second segment (adjacent bead 62 of overlay 63) that is fixed to the outer surface of the tubular bushing substrate (base 64).
Regarding Claim 6, Ohishi et al., Tang, Amano, and Ganguly et al. disclose the bushing of claim 1, as discussed above. Ohishi et al. further teaches the at least one member (overlay 63) may extend less than a full circumference of the bushing (Para. [0086]- [0087]).
Regarding Claim 7, Ohishi et al., Tang, Amano, and Ganguly et al. disclose the bushing of claim 1, as discussed above. Ohishi et al. further discloses the tubular substrate is formed of a high-carbon chromium steel (Para. [0068)]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al., Tang, Amano, and Ganguly et al. as applied to claim 1 above, and further in view of US 20060017323 A1 (Wodrich et al.).
Regarding Claim 3, Ohishi et al., Tang, Amano, and Ganguly et al. disclose the bushing of claim 1, as discussed above.
Ohishi et al., Tang, Amano, and Ganguly et al. do not disclose the at least one white iron member is received in a recess formed in the outer surface of the tubular bushing substrate.
However, Wodrich et al. teaches (Para. [0096]- [0097]; Figs. 3A-3B) at least one member (wear- resistant coating 312, 334) is received in a recess formed in the outer surface of the tubular bushing substrate (it can be seen in Figs. 3A-3B the coatings 312 and 334 are received in recesses formed in outer surfaces 310 and 328).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the overlay disclosed by Ohishi et al., as modified by Tang, Amano, and Ganguly et al., to be received in a recess formed in the outer surface of the tubular bushing substrate, as taught by Wodrich et al., in order for the overlay to be flush with the outer surface of the bushing.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al., Tang, Amano, and Ganguly et al. as applied to claim 1 above, and further in view of US Patent 3,684,585 (Stroup et al.).
Regarding Claim 8, Ohishi et al., Tang, Amano, and Ganguly et al. disclose the bushing of claim 1, as discussed above.
Ohishi et al., Tang, Amano, and Ganguly et al. do not disclose the tubular bushing substrate includes a carburized portion, and the at least one white iron arc segment is fixed to the carburized portion.
However, Stroup et al. teaches (Col. 1 line 63-Col. 2 line 23) a surface of a substrate is carburized and a coating is adhered to the carburized surface.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Ohishi et al., as modified by Tang, Amano, and Ganguly et al., to have the overlay fixed to a carburized portion of the bushing, as taught by Stroup et al., because the presence of reactive carbon promotes the formation of an integrally bonded coating.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al. in view of Tang as applied to claim 9 above, and further in view of Ganguly et al.
Regarding Claim 10, Ohishi et al. and Tang disclose the method of claim 9, as discussed above. 
Ohishi et al. and Tang do not disclose brazing the at least one white iron member to the tubular bushing substrate.
However, Ganguly et al. teaches (Para. [0003], [0024]-[0031]; Figs. 1-5) an abrasion resistant coating applied to a substrate by weld overlay or brazing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the weld overlay method disclosed by Ohishi et al. with brazing, such as taught by Ganguly et al., as an equivalent alternative method to form a strong bond between the bushing and overlay.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al. in view of Tang as applied to claim 9 above, and further in view of Wodrich et al.
Regarding Claim 13, Ohishi et al. and Tang disclose the method of claim 9, as discussed above.
Ohishi et al. and Tang do not disclose the at least one white iron member is received in a recess formed in the outer surface of the tubular bushing substrate.
However, Wodrich et al. teaches (Para. [0096]- [0097]; Figs. 3A-3B) at least one member (wear- resistant coating 312, 334) is received in a recess formed in the outer surface of the tubular bushing substrate (it can be seen in Figs. 3A-3B the coatings 312 and 334 are received in recesses formed in outer surfaces 310 and 328).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the overlay disclosed by Ohishi et al., as modified by Tang, to be received in a recess formed in the outer surface of the tubular bushing substrate, as taught by Wodrich et al., in order for the overlay to be flush with the outer surface of the bushing.
Claims 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al. in view of Tang, Amano, Ganguly et al., and Wodrich et al.
Regarding Claim 15, Ohishi et al. discloses (Para. [0059]- [0065], [0068]-[0070], [0078]-[0083], [0085]-[0091]; Figs. 1-11, 14-15) a track assembly (2) comprising: a bushing (13) including: a tubular bushing substrate (base 134, 64) having a longitudinal length, an axial bore (defined by the inner peripheral surface 133 shown in Fig. 3), and an outer surface (covered by overlay 132, 63 to form outer surface 131) of a central portion of the tubular bushing substrate; and a plurality of segments (beads 62 of overlay 63) fixed to the tubular bushing substrate so as to be successively arrayed around the central portion of the tubular bushing substrate (Para. [0086]-[0091]); and a pin (12) received in the axial bore of the tubular bushing substrate.
Ohishi et al. does not disclose the segment is white iron.
However, Tang teaches (P. 1 line 26- P. 2 line 11, P. 2 lines 23-30) a casting or facing of white iron for equipment that is exposed to severe abrasion, impact, erosion, and corrosion wear.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of the overlay disclosed by Ohishi et al. with white iron, as taught by Tang, in order to improve the wear resistance of the bushing.
Ohishi et al. and Tang do not disclose the white iron segments is are arc segments.
However, Amano teaches (Col. 15 line 36-Col. 16 line 2, Col. 19 line 60-Col. 20 line 6; Figs. 4a-4c) an arc-shaped overlay (13’) applied to substantially half of the outer peripheral surface of bushing (3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the beads of the overlay disclosed by Ohishi et al., as modified by Tang, to be arc segments, as taught by Amano, in order to prevent deformation of the base material or cracking.
Ohishi et al., Tang, and Amano do not disclose the arc segment is brazed to the outer surface of the bushing substrate.
However, Ganguly et al. teaches (Para. [0003], [0024]-[0031]; Figs. 1-5) an abrasion resistant coating applied to a substrate by weld overlay or brazing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the weld overlay method disclosed by Ohishi et al., as modified by Tang and Amano, with brazing, such as taught by Ganguly et al., as an equivalent alternative method to form a strong bond between the bushing and overlay.
Ohishi et al., Tang, Amano, and Ganguly et al. do not disclose a recess formed in the outer surface of the tubular bushing substrate.
However, Wodrich et al. teaches (Para. [0096]- [0097]; Figs. 3A-3B) at least one member (wear- resistant coating 312, 334) is received in a recess formed in the outer surface of the tubular bushing substrate (it can be seen in Figs. 3A-3B the coatings 312 and 334 are received in recesses formed in outer surfaces 310 and 328).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the overlay disclosed by Ohishi et al., as modified by Tang, Amano, and Ganguly et al., to be received in a recess formed in the outer surface of the tubular bushing substrate, as taught by Wodrich et al., in order to facilitate the positioning and attachment of the sleeve to the substrate.
Regarding Claim 16, Ohishi et al., Tang, Amano, and Ganguly et al., and Wodrich et al. disclose the track assembly of claim 15, as discussed above. 
Ohishi et al. does not disclose at least one of the white iron arc segments has a central angle in a range of from 45 to 180 degrees.
However, Amano teaches (Col. 15 line 36-Col. 16 line 2, Col. 19 line 60-Col. 20 line 6; Figs. 4a-4c) at least one arc segment (overlay 13’) has a central angle in a range of from 45 to 180 degrees.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the overlay disclosed by Ohishi et al. to have arc shaped segments with the claimed central angle, such as taught by Amano, depending on the desired amount of segments and surface area to be covered.
Regarding Claim 18, Ohishi et al., Tang, Amano, and Ganguly et al., and Wodrich et al. disclose the track assembly of claim 15, as discussed above. Ohishi et al. further teaches the at least one member (overlay 63) may extend less than a full circumference of the bushing (Para. [0086]- [0087]).
Regarding Claim 19, Ohishi et al., Tang, Amano, and Ganguly et al., and Wodrich et al. disclose the track assembly of claims 15 and 18, as discussed above.
Ohishi et al. does not explicitly disclose a portion of the full circumference exposed by the overlay faces a track shoe of the track assembly.
However, Amano teaches (Col. 15 line 36-Col. 16 line 2, Col. 19 line 60-Col. 20 line 6; Figs. 4a-4c) a portion of the full circumference exposed by the sleeve (overlay 13’) faces a track shoe (5) of the track assembly (it can be seen in Fig. 1 that a portion of the bushing exposed by the overlay faces the track shoe).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the overlay and bushing disclosed by Ohishi et al. to have an exposed portion facing the track shoe, such as taught by Amano, because that portion would not be as prone to wear as the portion engaging the sprocket.
Regarding Claim 20, Ohishi et al., Tang, Amano, and Ganguly et al., and Wodrich et al. disclose the track assembly of claim 15, as discussed above.
Ohishi et al., Tang, Amano, and Ganguly et al. do not disclose a portion of a thickness of the white iron sleeve protrudes out of the circumferential recess in a radial direction.
However, Wodrich et al. teaches (Para. [0100]) the wear resistant coating can extend beyond the outer surface to provide a raised coating.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the overlay disclosed by Ohishi et al., as modified by Tang, Amano, and Wodrich et al., to extend beyond a recess formed in the outer surface of the substrate, as taught by Wodrich et al., to allow for an increased thickness of the sleeve and thus promoting a longer wear life of the bushing.
Allowable Subject Matter
Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed February 1, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Tang describes casting and does not describe a particular str, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Tang is relied upon for a teaching of using a white iron material in a highly abrasive environment. Tang is not relied upon for teaching a method of forming the overlay. Ohishi et al. discloses the structure for a bushing and the overlay may be made of a cemented carbide. It would be obvious to one of ordinary skill in the art to substitute one wear resistant material for another.
Applicant argues that no reference describes a white iron member formed separately from a tubular bushing substrate. However, Ohishi et al. discloses particles and beads are formed coming out of the nozzle before attaching to the substrate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        


/Kip T Kotter/Primary Examiner, Art Unit 3617